Title: Anthony Morris to James Madison, 2 December 1828
From: Morris, Anthony
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Decr. 2d. 1828.
                            
                        
                        
                        In your favor of the 27th Ulto, received this morning, I perceive with particular pleasure the proof of your
                            entire restoration to health. All my household here truly rejoice with me on this happy Event, and return to you and to
                            Mrs. Madison our most sincere thanks for your kind recollections.
                        It appears from the records of the public debt kept here, that the S. O. Certificate for $73.93. enclos’d in
                            your letter, was paid in full and included in my receipt and remittance to you about the 1st of Jany. 1827, except a final
                            payment, which on this certificate, would be $1. 10/100, and is by the establish’d regulations of the Treas’ only
                            receivable at Richmond on the transfer of the Cert. to the U. S. to be cancell’d.
                        Such is the information given on my inquiry, this morning by Mr Nourse who keeps the books on this subject,
                            but I will retain the certificate a few days that I may give you more certain & satisfactory informatn, assuring
                            you of the pleasure I always feel in complying with any of your requests I am with perfect Esteem Yr. Most Obt St.
                        
                        
                            
                                Anthony Morris
                            
                        
                    